Citation Nr: 0600473	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1970 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In this decision, the RO denied entitlement to 
service connection for hearing loss and tinnitus.

The May 2002 rating decision also denied the claims for 
entitlement to service connection for post-traumatic stress 
disorder, Meniere's disease, and a stomach disorder.  The 
veteran filed a notice of disagreement with these 
determinations in September 2002.  However, on a VA Form 9 
(Substantive Appeal) received in June 2003, the veteran 
formally withdrew these issues.  Therefore, the Board finds 
that these issues are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was given a medical examination for his entrance 
into active service in October 1969.  At that time he was 
given audiometric testing that appears to show normal 
results.  However, during his separation examination in 
January 1972, he was not given audiometric testing.  Instead, 
he was given a spoken word test.  No abnormality was noted 
with his hearing.

The medical evidence from the veteran's employer is dated 
from the early 1970s to the early 2000s.  During the 1970s 
the veteran was given spoken word examinations to test his 
hearing.  Starting in the late 1980s he was afforded 
audiometric testing.  This testing appears to show normal 
hearing.

While the above testing appears to show normal hearing, none 
of the medical evidence of record has provided audiometric 
testing that is adequate for VA purposes.  Specifically, his 
word recognition using the Maryland CNC test has not been 
conducted.  See 38 C.F.R. § 3.385.  Thus, his current level 
of hearing acuity cannot be determined.

The veteran has claimed that due to exposure to loud noise 
and acoustic trauma during military service he has incurred 
bilateral hearing loss and tinnitus.  His post-service 
employee records indicate that he worked from the 1970s to 
early 2000s as a janitor/custodian and then was an air 
conditioner repairperson.  These records note that his post-
service occupation had exposed him to severe loud noise.  In 
addition, the medical evidence shows that the veteran was 
diagnosed with Meniere's disease in the late 1980s, after 
military service, which apparently caused decreased hearing 
acuity.

As there is no audio examination of record adequate for VA 
purposes, and the veteran's history of noise exposure shows 
significant post-service exposure, the Board finds that a VA 
compensation examination is in order to determine if hearing 
loss and/or tinnitus currently exists and, if so, what is the 
etiology of these disorders.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) 
(The duty to assist requires VA to obtain a medical opinion 
as to the relationship between an in-service event, injury, 
or symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)  
On remand, such an examination is to be provided to the 
veteran.

Under the circumstances, the Board must remand this case for 
the following action:

The AOJ should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audio 
examination to determine the existence 
and etiology of his current hearing loss 
and/or tinnitus.  The claims file must be 
made available to and reviewed by the 
examiner.  Any further indicated special 
studies must be conducted.  The examiner 
should be provided the following 
instructions:
The veteran has claimed that his current 
bilateral hearing loss and tinnitus are 
the result of his military service.  
However, he apparently has been exposed 
post-service to severe noise in 
connection with his employment as a 
janitor/custodian and air conditioner 
repairperson.  Employee records contain 
audiometric testing that appears to show 
"essentially normal" hearing.  The 
veteran also has a history of Meniere's 
disease in the late 1980s.
The examiner should provide answers to 
the following questions:
Does the veteran currently suffer 
with bilateral hearing loss and/or 
tinnitus?  If so, please provide the 
appropriate diagnoses.
Is it at least as likely as not that 
any hearing loss and/or tinnitus was 
caused or aggravated by his active 
naval service or any incident 
thereof?  Is any current hearing 
loss and/or tinnitus in anyway 
etiologically related to the 
veteran's active naval service?  If 
so, please explain.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




